DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 20 has been amended. Claims 15-33 are pending and have been examined.
Response to Amendment
The amendment has obviated the prior rejection under 35 USC § 112, which is accordingly withdrawn.
Allowable Subject Matter
Claims 15-33 are allowed.
Notes on allowable subject matter were provided in the 6/12/2018 Office action which referred to Applicant's 1/12/2018 remarks which further referenced the indication of allowable subject matter in related application 14/746,282 (see ¶ 14-17 on pp. 25-26 of the 10/13/2017 Office action).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D. Rutten/Primary Examiner, Art Unit 2121